DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Status of Claims
New claims 2-16 as set forth in the preliminary amendment filed 21 July 2022 are presently under consideration and claim 1 is cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2, 5-8, 10, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moslehi’031 (US 2015/0129031).

Regarding claim 2  Moslehi’031 discloses a method of fabricating a solar cell, the method comprising: 
providing a substrate having an intervening layer thereon (Moslehi’031, [0019]-[0020], [0094]-[0098], Figs. 12A-12D, 13A-13D see: crystalline silicon absorber with M1 fingers having laminated backplane thereon); 
locating a metal foil over the intervening layer (Moslehi’031, [0019]-[0020], [0094]-[0098], Figs. 12A-12D, 13A-13D see: laminated foil M2 located over the back of laminated backplane); and 
exposing the metal foil to a laser beam to form a conductive path through the intervening layer and to form a conductive contact structure electrically connected to the substrate by the conductive path (Moslehi’031, [0019]-[0020], [0094]-[0098], Figs. 12A-12D, 13A-13D see: laminated metal foil M2 is laser fired over openings in a backplane to form Laser-fired conductive M2-M1 Via plugs electrically connected to M1 fingers and regions of a crystalline silicon absorber), wherein the conductive contact structure includes a metal portion of the metal foil, the metal portion connected to an unexposed portion of the metal foil by a weakened structure of the metal foil, the weakened structure of the metal foil including patterning (Moslehi’031, [0019]-[0020], [0094]-[0098], Figs. 12A-12D, 13A-13D see: Laser-fired conductive M2-M1 Via plugs include a locally deposited portion of metal foil M2 that are still connected to the metal foil M2 by thinned (weakened) portions of metal foil M2), subsequent to exposing the metal foil to the laser beam, separating and removing the unexposed portion of the metal foil by separating the unexposed portion of the metal foil from the metal portion along the weakened structure and to leave remaining the weakened structure of the metal foil including the patterning (Moslehi’031, [0019]-[0020], [0094]-[0098], Figs. 12C-12D see: after laser firing, M2 isolation/patterning cuts are formed to remove unexposed portions of laminated foil M2 along the laser filed M2-M1 conductive via plugs where these weakened (patterned) portions of foil M2 are left remaining).  
(See annotated Fig. 12C of Moslehi’031 below)

    PNG
    media_image1.png
    392
    719
    media_image1.png
    Greyscale


Regarding claim 5 Moslehi’031 discloses the method of claim 2, wherein locating the metal foil over the substrate comprises locating a continuous sheet of the metal foil over the substrate (Moslehi’031, [0054], Figs. 12A-12B see: M2 laminated metal foil is provided as a continuous sheet over the backplane).  

Regarding claim 6 Moslehi’031 discloses the method of claim 2, wherein the substrate comprises a plurality of alternating N-type and P-type semiconductor regions (Moslehi’031, [0048], Figs. 12A-12D see: base dopings (n+ implants) and emitter dopings (p+ implants) are formed in the wafer substrate to align with base and emitter contacts corresponding to portions of the M1 layer).  

Regarding claim 7 Moslehi’031 discloses the method of claim 2, further comprising: forming a plurality of semiconductor regions in or above the substrate (Moslehi’031, [0048], Figs. 12A-12D see: base dopings (n+ implants) and emitter dopings (p+ implants) are formed in the wafer substrate to align with base and emitter contacts corresponding to portions of the M1 layer).  

Regarding claim 8 Moslehi’031 discloses the method of claim 2, wherein: 
the exposing the metal foil to a laser beam forms the conductive contact structure by diffusing atoms of the metal foil into the substrate (Moslehi’031, [0096]-[0098], Figs. 12C-12D see: pulsed laser processing of metal foil M2 causes foil M2 to fuse or weld (diffuse into) underlying M1 layer of the substrate).  

Regarding claim 10 Moslehi’031 discloses the method of claim 8, wherein exposing the metal foil to the laser beam comprises using a pulse duration in the range of 1 nanosecond to 1 millisecond (Moslehi’031, [0096]-[0098], Figs. 12C-12D see: pulsed laser processing of metal foil M2 uses pulsing for pulsed nanosecond or pulsed microsecond lasers).  

Regarding claim 15 Moslehi’031 discloses a solar cell, comprising: 
a substrate including a semiconductor region (Moslehi’031, [0019]-[0020], [0048], [0094]-[0098], Figs. 12A-12D, 13A-13D see: crystalline silicon absorber with M1 fingers over corresponding base and emitter contact regions); 
an intervening layer on the semiconductor region, wherein the intervening layer includes a dielectric (Moslehi’031, [0019]-[0020], [0094]-[0098], Figs. 12A-12D, 13A-13D see: laminated backplane of insulating or dielectric materials over the back of crystalline silicon absorber with M1 fingers) and has a conductive path there through, the conductive path electrically connected to a portion of the semiconductor region, wherein the conductive path includes metal from a metal foil (Moslehi’031, [0019]-[0020], [0094]-[0098], Figs. 12A-12D, 13A-13D see: laminated metal foil M2 is laser fired over openings in a backplane to form Laser-fired conductive M2-M1 Via plugs electrically connected to M1 fingers and regions of a crystalline silicon absorber); and 
a conductive contact structure electrically connected to the semiconductor region through the intervening layer by the conductive path (Moslehi’031, [0019]-[0020], [0094]-[0098], Figs. 12A-12D, 13A-13D see: laminated metal foil M2 connects to the M1 fingers and regions of a crystalline silicon absorber through the laminated backplane by the M2-M1 Via plugs), the conductive contact structure having a metal portion, the metal portion connected to a portion of the metal foil by a weakened structure of the metal foil, the weakened structure of the metal foil including patterning (Moslehi’031, [0019]-[0020], [0094]-[0098], Figs. 12A-12D, 13A-13D see: Laser-fired conductive M2-M1 Via plugs include a locally deposited portion of metal foil M2 that are still connected to the metal foil M2 by thinned (weakened) portions of metal foil M2).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moslehi’031 (US 2015/0129031) as applied to claims 2, 5-8, 10, and 15 above.

Regarding claim 4 Moslehi’031 discloses the method of claim 2, and regarding the claim 4 limitation “wherein exposing the metal foil to the laser beam comprises using a pulse duration in the range of 10 picoseconds - 200 nanoseconds”, Moslehi’031 teaches an overlapping range of pulse duration of nanoseconds to microseconds (Moslehi’031, [0096]) that substantially overlaps the claimed range.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 3, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi’031 (US 2015/0129031) as applied to claims 2, 5-8, 10, and 15 above, and further in view of Carlson et al (US 2017/0062633).


Regarding claims 3 and 9 Moslehi’031 discloses the methods of claim 2 and claim 98, but does not explicitly disclose wherein exposing the metal foil to the laser beam comprises using a pulse energy in the range of 200-350 microJoules or a pulse energy in the range of 200-300 microJoules.
Carlson teaches a method of manufacturing a solar cell comprising pulse laser patterning and contacting of a metal foil 362 through an insulating layer 355 in forming contact points 364 to substrate 160 in Fig. 7 (see paras [0103]-[0104], [0154], [0159]-[0166]) where pulse duration is about 10 ns and pulse energy density is a variable that can be modified by varying the pulse energy.
As such, regarding the claim 3 limitation “using a pulse energy in the range of 200-350 microJoules”, and the claim 9 limitation, “using a pulse energy in the range of 200-300 microJoules” the pulse energy density is a variable that can be modified, among others, by varying the pulse energy.  For that reason, the claimed pulse energy, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pulse energy cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pulse energy in the method of Moslehi’031 to obtain the desired pulse energy density (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 11 Moslehi’031 discloses the method of claim 2, but Moslehi’031 does not explicitly disclose wherein the intervening layer includes an amorphous semiconductor layer, where exposing the metal foil to the laser beam crystallizes a portion of the amorphous semiconductor layer.
Carlson discloses a method of manufacturing a solar cell comprising pulse laser patterning and contacting where dopant atoms diffuse from a metal foil 362 into a base substrate upon laser firing and laser firing causes recrystallization of the intervening amorphous semiconductor layers penetrated by the metal contact points 364 in Fig. 7 (see paras [0103]-[0104], [0154], [0159]-[0166]). Carlson teaches this allows the laser firing process to simultaneously form doped regions and electrical contacts in the semiconductor substrate.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Moslehi’031in view of Carlson such that the step of exposing the metal foil to a laser beam in Moslehi’031 forms the plurality of conductive contact structures electrically connected to the portions of the substrate by diffusing atoms of the metal foil into the portions of the substrate beneath the plurality of conductive contact structures as taught by Carlson (Fig. 7 see: dopant atoms diffuse from metal foil 362 into base substrate upon laser firing and formation of  and laser firing metal contact points 364) and wherein the exposing the metal foil to the laser beam of Moslehi’031 forms the plurality of conductive contact structures electrically connected to the portions of the substrate and crystallizes 246389_P281portions of the amorphous semiconductor layer beneath the plurality of conductive contact structures as taught by Carlson (paras [0103]-[0104], [0154], [0159]-[0166] Fig. 7 see: laser firing causes recrystallization of the semiconductor layers penetrated by the metal contact points 364) as Carlson teaches this allows the laser firing process to simultaneously form doped regions and electrical contacts in the semiconductor substrate.

Regarding claim 12 modified Moslehi’031 discloses the method of claim 11, but does not explicitly disclose wherein exposing the metal foil to the laser beam comprises using a pulse energy in the range of 200-300 microJoules.
Carlson teaches a method of manufacturing a solar cell comprising pulse laser patterning and contacting of a metal foil 362 through an insulating layer 355 in forming contact points 364 to substrate 160 in Fig. 7 (see paras [0103]-[0104], [0154], [0159]-[0166]) where pulse duration is about 10 ns and pulse energy density is a variable that can be modified by varying the pulse energy.
As such, regarding the claim 12 limitation “using a pulse energy in the range of 200-300 microJoules”, the pulse energy density is a variable that can be modified, among others, by varying the pulse energy.  For that reason, the claimed pulse energy, would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pulse energy cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pulse energy in the method of Moslehi’031 to obtain the desired pulse energy density (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding claim 13 modified Moslehi’031 discloses the method of claim 11, and regarding the claim 13 limitation “wherein exposing the metal foil to the laser beam comprises using a pulse duration in the range of 10-200 nanoseconds”, Moslehi’031 teaches an overlapping range of pulse duration of nanoseconds to microseconds (Moslehi’031, [0096]) that substantially overlaps the claimed range.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi’031 (US 2015/0129031) as applied to claims 2, 5-8, 10, and 15 above, and in further view of Brand et al (WO 2014/023668A1, reference made to attached English machine translation portion).

Regarding claims 14 and 16 modified Moslehi’031 discloses the method of claim 2 and the solar cell of claim 15, but does not explicitly disclose wherein the patterning includes perforation.
Brand teaches a method of laser patterning a deposited metal foil for forming a solar cell contact where the laser patterning of the deposited portion forms patterning includes perforations (Brand, [0082] Fig. 1d see: local irradiation with a laser of metal 4 forms perforations at the edges of contacts 6).
Brand and Moslehi’031 are combinable as they are both concerned with the field of solar cells and their manufacture.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method and device of Moslehi’031in view of Brand such that the patterning of Moslehi’031 includes perforation as taught by Brand (Brand, [0082] Fig. 1d see: local irradiation with a laser of metal 4 forms perforations at the edges of contacts 6) as such a modification would further allow certain unexposed portions of the metal foil of Moslehi’031 to be more easily removed along the patterned portion as taught by Brand (Brand, [0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726